Citation Nr: 1017370	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a gastrointestinal 
disability.

6.  Entitlement to service connection for erectile 
dysfunction. 

7.  Entitlement to service connection for right ear hearing 
loss.

8.  Entitlement to a compensable disability rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 and March 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The Board observes that, in January 1979 rating decision, the 
RO denied the Veteran's claim of service connection for 
residuals of a back injury.  The Veteran did not appeal this 
decision, and it became final.  See 38 U.S.C.A. § 7104 (West 
2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for residuals of a back injury is as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, corrective action is required before the Board 
can adjudicate the Veteran's claims of service connection for 
hearing loss of the right ear, fibromyalgia, erectile 
dysfunction, a gastrointestinal disability, and an acquired 
psychiatric disability other than PTSD, as well as the 
Veteran's claim for an increased rating for service-connected 
left ear hearing loss.  These claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO.  VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In an unappealed January 1979  rating decision, the RO 
denied the Veteran's claim of entitlement to 
service connection for residuals of a back injury.

2.  Evidence added to record since the RO's January 1979 
rating decision does not relate to an unestablished fact that 
is necessary to substantiate the claim of entitlement to 
service connection for residuals of a back injury and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  There is no competent diagnosis of PTSD which could be 
attributed to active service. 


CONCLUSIONS OF LAW

1.  The January 1979 rating decision which denied the 
Veteran's claim of service connection for residuals of a back 
injury is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has not been received since 
January 1979 to reopen the claim of service connection for 
residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2009).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in March 2006, April 2007, and March 2008, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice letters issued in this case also defined new 
and material evidence, advised the Veteran of the reasons for 
the prior denial of the claim of service connection for 
residuals of a back injury, and noted the evidence needed to 
substantiate the underlying claim.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence 
does not support reopening the Veteran's claim of service 
connection for residuals of a back injury.  The evidence also 
does not support granting service connection for PTSD.  Thus, 
any failure to notify and/or develop these claims under the 
VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The April 2007 and March 2008 VCAA notice letters also 
informed the Veteran of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the appellant of his rights 
and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of 
the VCAA notice was issued to the appellant and his service 
representative prior to the rating decisions currently on 
appeal; this, this notice was timely.  Because the 
appellant's previously denied service connection claim for 
residuals of a back injury is not being reopened, and because 
the Veteran's service connection claim for PTSD is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been submitted to reopen the 
Veteran's claim of service connection for residuals of a back 
injury, an examination is not required.  With respect to the 
Veteran's claim of service connection for PTSD, there is no 
competent medical evidence of a diagnosis of PTSD which could 
be attributed to active service.  Nor is there any evidence 
that the Veteran's claimed in-service stressors, in fact, 
occurred.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.



New and Material Evidence

In January 1979, the RO denied the Veteran's claim of service 
connection for residuals of a back injury.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  The Veteran did not initiate an appeal of 
the January 1979 rating decision and it became final.

The claim of service connection for residuals of a back 
injury may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his previously denied 
service connection claim for residuals of a back injury in 
July 2005.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2008).  As relevant to 
this appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).  Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

The January 1979 rating decision denied the Veteran's claim 
of entitlement to service connection for residuals of a back 
injury did so on the basis that the Veteran did not provide 
any evidence of a back injury during his military service, 
and there is no evidence of a chronic back disability, 
despite complaints of back pain in 1977, diagnosed as muscle 
spasm and back pain; examination was normal and there were no 
complaints at separation.  Upon VA examination, there was no 
evidence of a back disability other than scoliosis of the 
lumbar spine.  The RO found that the Veteran's scoliosis was 
congenital in nature, and thus not a disability under the 
law, and that there was no evidence of any chronic residuals 
of a back injury.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision.  The Veteran's VA medical 
records, as well as his multiple statements, are not 
cumulative and redundant of the evidence in the claims file 
at the time of the last final rating decision.  Thus, that 
evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for the RO's prior final denial was 
that there was no medical evidence of record demonstrating 
that the Veteran's claimed residuals of a back injury was 
incurred or aggravated during his military service.   

The evidence of record, submitted by the Veteran during the 
years since the RO's last final rating decision, refers 
primarily to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his current back disability, if 
any.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (finding that medical records describing the 
Veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has a history of 
back pain.  Such statements must be considered in the context 
of the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claims.  In this 
regard, the Board points out that, despite the Veteran's 
complaints related to his back, the record remains devoid of 
any evidence linking the etiology of his current back pain to 
his military service.  Moreover, there is no evidence that 
the Veteran was treated for a chronic back disability during 
his military service, and the Veteran has not provided any 
objective, medical evidence indicating that the claimed back 
disability is related to his military service.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (finding that there must 
be medical evidence linking a current disability, even 
assuming the Veteran has one, to his service in the 
military).

Additionally, the Board acknowledges that the Veteran has 
asserted repeatedly that his current back disability began 
during his service in the military, or is related to events 
during his service.  Such statements must be considered in 
the context of the record as a whole to determine whether 
they raise a reasonable possibility of substantiating the 
claim.  In this regard, the Board points out that there is no 
medical evidence confirming that the Veteran had a chronic 
back disability during his military service; as noted 
earlier, scoliosis is considered a congenital or 
developmental disability and is not considered a disease or 
injury for purposes of service connection.  See 38 C.F.R. 
§ 3.303(c).  Furthermore, while the Veteran's medical records 
show evidence of treatment for back pain since his service, 
the evidence does not demonstrate that the Veteran has a 
current chronic back disability related to his military 
service.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claim.  
In short, these medical records, as well as the Veteran's 
statements, do not demonstrate a causal relationship between 
his service in the military and his current claimed back 
disability.  Nor do these records otherwise verify the 
circumstances of his service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (finding that lay hearing testimony that is cumulative 
of previous contentions considered by decision maker at time 
of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).  In conclusion, the Board finds that new and material 
evidence sufficient to reopen the Veteran's previously denied 
claim for service connection for residuals of a back injury 
has not been received subsequent to the last final RO 
decision in January 1979.  Accordingly, the Veteran's 
previously denied claim of service connection for residuals 
of a back injury is not reopened.

Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the Veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat Veterans).  Where the 
Veteran did not engage in combat or the claimed stressor is 
noncombat-related, however, the record must contain service 
records or other credible sources that corroborate his 
testimony as to the occurrence of the claimed stressor.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 
(Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a Veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a Veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a Veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the Veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when 
the claim is predicated on an alleged personal assault.  In 
these limited situations, evidence from sources other than 
the Veteran's service records may be used to corroborate the 
Veteran's account of the stressor incident, such as:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Examples of behavior changes may 
constitute credible evidence of a stressor, including:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f).  
In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 
11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  The Veteran has not been diagnosed as 
having PTSD.  In this regard, the Board points out that the 
Veteran's available service treatment records do not show any 
evidence of treatment for or a diagnosis of PTSD; the Veteran 
repeatedly denied experiencing depression or excessive worry 
and psychiatric evaluations were normal.  See 38 C.F.R. 
§ 3.303(a).  Post-service VA and private treatment records 
also are negative for evidence of treatment for or a 
diagnosis of PTSD.  While the Board acknowledges that the 
Veteran was evaluated for PTSD at a February 2007 VA 
examination, the evaluation results indicate that the Veteran 
did not meet the criteria for a diagnosis of PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating 
that "Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between such Veteran's service 
and the disability).

The Board notes that the RO made repeated efforts to obtain 
information necessary to verify the Veteran's stressors, as 
additional information may have been gained to his benefit, 
but that the Veteran did not provide adequate information for 
such verification.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (stating that "The duty to assist is not ... a one-
way street.  If a Veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").  Thus, there currently is no persuasive medical 
nexus evidence of record indicating the Veteran developed 
PTSD during or as a result of his service in the military.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding 
that, in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility 
and probative value of proffered evidence in the context of 
the record as a whole).  

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to diagnose PTSD.  Nor is the 
Veteran competent to offer an opinion regarding any causal 
relationship between this claimed disability and active 
service. While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing that the Veteran does not 
currently have PTSD which could be attributed to active 
service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

As new and material evidence has not been received, the 
previously denied claim of service connection for residuals 
of a back injury is not reopened.

REMAND

The Board acknowledges that the Veteran had a VA audiological 
examination in September 2006 which showed that the Veteran's 
right ear hearing was normal for VA purposes under 38 C.F.R. 
§ 3.385.  Nevertheless, the Veteran contends that his hearing 
loss is worse than currently evaluated and that his right ear 
hearing loss is sufficient to be considered impaired hearing 
for VA purposes.  Therefore, it remains unclear whether the 
Veteran's current right ear hearing loss hearing loss meets 
the threshold minimum requirements of § 3.385 to be 
considered a disability according to VA standards.  
Consequently, additional clinical evaluation is needed to 
resolve this medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).  The Board finds that the issue of 
entitlement to a initial compensable rating for left ear 
hearing loss is inextricably intertwined with the right ear 
service connection claim.  As such, adjudication of the issue 
is deferred pending completion of the action requested below.

The Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) and Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).   As such, in order to 
effectively evaluate the Veteran's service-connected left ear 
hearing loss, more recent objective characterizations of this 
condition and its associated symptomatology are required.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Board notes that the Veteran has not yet been afforded VA 
examinations that address the nature and etiology regarding 
his claimed fibromyalgia, gastrointestinal disability, and 
erectile dysfunction.  The Board notes that the Veteran has 
been afforded a VA examination regarding his claim of 
entitlement to service connection for an acquired psychiatric 
disability, other than PTSD, but notes that the examination 
report does not address whether the Veteran's claimed 
psychiatric disability is related to his military service.  
As a result, additional VA examinations would be useful in 
evaluating the appeal.  

In particular, the Veteran contends that his claimed 
disabilities are related to his military service.  The 
Veteran has been treated for fibromyalgia, erectile 
dysfunction, an acquired psychiatric disability, and a 
gastrointestinal disability in the years following his 
military service, but there is no evidence that Veteran was 
treated for related symptomatology during his service.  The 
Veteran provided lay statements attesting to continuity of 
symptomatology in the years following his military service.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Therefore, additional clinical assessment and medical opinion 
is necessary to address the Veteran's claims of entitlement 
to service connection for fibromyalgia, erectile dysfunction, 
an acquired psychiatric disability, and a gastrointestinal 
disability.  Accordingly, the Board finds that the Veteran 
should be afforded additional VA examinations in order to 
determine nature and etiology of the Veteran's fibromyalgia, 
erectile dysfunction, an acquired psychiatric disability, and 
a gastrointestinal disability.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his 
representative and request that they 
identify all VA and non-VA clinicians who 
have treated him for hearing loss, an 
acquired psychiatric disability other 
than PTSD, fibromyalgia, erectile 
dysfunction, and/or a gastrointestinal 
disability since his service separation.  
Obtain all VA treatment records that have 
not been obtained already.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to 
determine the current nature and severity 
of his service-connected left ear hearing 
loss and the nature and extent of his 
claimed right ear hearing loss, an 
acquired psychiatric disability other 
than PTSD, fibromyalgia, erectile 
dysfunction, and a gastrointestinal 
disability.

For the service-connected left ear 
hearing loss and claimed right ear 
hearing loss, the claims file must be 
provided to the examiner(s) for review.  
A complete history of noise exposure 
during and after active service should be 
obtained from the Veteran, if possible.  
An audiologic evaluation, including an 
audiogram and Maryland CNC speech 
recognition test, should be conducted.  
The Veteran's pure-tone threshold 
averages and speech discrimination scores 
for both ears should be provided.  Based 
on a review of the Veteran's claims file 
and the results of his audiologic 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran incurred 
right ear hearing loss as a result of 
active service or any incident of such 
service.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

For the claimed acquired psychiatric 
disability other than PTSD, the claims 
file must be provided to the examiner(s) 
for review.  Based on a review of the 
Veteran's claims file and the results of 
his examination, the examiner(s) is asked 
to opine whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that the Veteran incurred an 
acquired psychiatric disability other 
than PTSD, if diagnosed, as a result of 
active service or any incident of such 
service.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

For the claimed fibromyalgia, the claims 
file must be provided to the examiner(s) 
for review.  Based on a review of the 
Veteran's claims file and the results of 
his examination, the examiner(s) is asked 
to opine whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that the Veteran incurred 
fibromyalgia, if diagnosed, as a result 
of active service or any incident of such 
service.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

For the claimed erectile dysfunction, the 
claims file must be provided to the 
examiner(s) for review.  Based on a 
review of the Veteran's claims file and 
the results of his examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran incurred erectile 
dysfunction, if diagnosed, as a result of 
active service or any incident of such 
service.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.  

For the claimed gastrointestinal 
disability, the claims file must be 
provided to the examiner(s) for review.  
Based on a review of the Veteran's claims 
file and the results of his examination, 
the examiner(s) is asked to opine whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran incurred a gastrointestinal 
disability, if diagnosed, as a result of 
active service or any incident of such 
service.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.  

3.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.

4.  Thereafter, the RO should 
readjudicate the Veteran's claims for a 
compensable disability rating for left 
ear hearing loss and his claims of 
service connection for right ear hearing 
loss, acquired psychiatric disability 
other than PTSD, fibromyalgia, erectile 
dysfunction, and for a gastrointestinal 
disability.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


